Citation Nr: 0916046	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-35 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for residuals of cold 
weather injuries of the hands and feet.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to 
August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran and his spouse appeared and testified at a Travel 
Board hearing held before the undersigned Veterans Law Judge 
in July 2008.

The issues of service connection for a left knee disorder and 
residuals of cold weather injuries to the hands and feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The RO last denied service connection for a right eye 
disorder in a May 2001 rating decision.  The Veteran did not 
appeal that decision, and it is final.

2.  None of the new evidence submitted subsequent to May 2001 
in support of the Veteran's claim for service connection for 
a right eye disorder is material.




CONCLUSIONS OF LAW

1.  The May 2001 RO rating decision that denied service 
connection for a right eye disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2008).

2.  New and material evidence has not been received, and the 
Veteran's claim for service connection for a right eye 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.

In the present case, notice was provided to the Veteran in 
November 2005.  This notice fully complied with the above 
requirements.  Likewise, the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the Veteran submitted evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the Veteran, and any error 
in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  The Board notes that the Veteran has claimed that 
all of his service treatment records have not been obtained.  
After reviewing the considerable number of service treatment 
records in the claims file, the Board disagrees and finds 
that the available service treatment records appear to span 
the entire period of the Veteran's active service, including 
his service in Korea, without any lengthy gaps in time or 
indications of treatment records at facilities not already of 
record.  Thus, the Board finds that no further effort is 
necessary to seek additional service treatment records.  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the Veteran's claim.

The Board notes that the Veteran submitted additional 
evidence at the July 2008 Travel Board hearing, along with a 
waiver of consideration by the RO.  Since the Veteran has 
waived RO consideration of this evidence, the Board can 
proceed with adjudicating the Veteran's claim without 
prejudice to him.  See 38 C.F.R. § 20.1304 (c) (Any pertinent 
evidence submitted by the Veteran or his representative 
before the Board but not considered by the agency of original 
jurisdiction (AOJ) must be referred to the AOJ for review 
unless the Veteran or his representative waives, in writing, 
such right to AOJ review or the Board determines that the 
benefit(s) to which the evidence relates may be fully allowed 
on appeal without such referral.).  

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the 
Veteran has failed to submit new and material evidence to 
reopen his claim for service connection for a right eye 
disorder, VA was not obligated to provide him with a medical 
examination.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran's claim for service connection for a right eye 
disorder was last denied by the RO in a rating decision 
issued in May 2001.  Rating actions are final and binding 
based on evidence on file at the time the Veteran is notified 
of the decision and may not be revised on the same factual 
basis except by a duly constituted appellate authority.  
38 C.F.R. § 3.104(a).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a Notice of Disagreement with the decision.  The decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The 
Veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to the last final rating decision, May 2001 in the 
present case, is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

New evidence received since May 2001 in support of the 
Veteran's claim to reopen includes statements and testimony 
from the Veteran and his spouse and private treatment records 
from April 2005 through December 2006.  The Board finds that, 
although this evidence is new, none of it is material.  The 
Veteran has been advised that, in order for new evidence to 
be considered material, it must pertain to the reason his 
claim was previously denied, which was because the evidence 
failed to show the right eye disorder occurred in service or 
was caused by service.  The evidence the Veteran has 
submitted is either cumulative or fails to raise a reasonable 
possibility of substantiating the claim.

At the hearing in July 2008, the Veteran testified that he 
got a stick shoved in his eye while training at Fort Benning.  
It became infected, and he received treatment for it.  He 
stated that, after this, he had to start wearing glasses 
although he had 20/20 vision upon entry into service.  He 
also testified that he continues to have problems with puss 
coming out of the eye, and that his eye doctor could see a 
scar in his eye.  His spouse also testified that the 
Veteran's eye was sensitive to light after this incident in 
service, and he could not drive at night.  They both 
testified that he has had to wear glasses since, and the 
Veteran thinks he is going blind.  

At this hearing, the Veteran submitted additional medical 
evidence from a private ophthalmologist consisting of a 
treatment note from January 2006 and a statement dated in 
December 2006.  This evidence indicates that the Veteran has 
a decrease in visual acuity with best corrected vision of 
20/25 in the right eye and 20/30 in the left eye.  
Biomicroscopy revealed moderate mucus discharge bilaterally.  
There was a superficial corneal scar in the right eye, and 
mild papillary tarsal plate reaction.  He advised the Veteran 
to use nonpreserved lubricating tears, and the appropriate 
spectacle correction was given.  The Board notes that the 
other private treatment records in the claims file from April 
2005 to February 2006 do not show any relevant complaints of 
or treatment for any right eye disorder.

The Board finds that this new evidence fails to raise a 
reasonable possibility of substantiating the claim as it 
fails to establish the incurrence of a right eye disorder in 
service or that the Veteran's current eye problems are 
related to any injury or disease incurred in service.  The 
Veteran's testimony is merely cumulative as he has previously 
provided statements to VA indicating that he injured his 
right eye in service.  However, as noted previously by the 
RO, the service treatment records fail to show any injury or 
other problem with the Veteran's right eye, except for a 
refractive error for which service connection is precluded by 
regulation (see 38 C.F.R. § 3.303(c) (refractive error of the 
eye is nt a disease or injury within the meaning of 
applicable legislation).  Rather, the service treatment 
records show that the Veteran injured his eye in service in 
June 1978, which was treated and resolved without any 
residuals.  

The private ophthalmologist's records are also not material 
because, although they show current problems with the right 
eye (i.e., refractive error and superficial corneal scar), 
these records fail to establish that these are related to an 
injury or disease incurred in service.  Thus, these records 
also fail to raise a reasonable possibility of substantiating 
the claim.

For the foregoing reasons, the Board finds that none of the 
new evidence received since May 2001 is material.  The 
Veteran's claim to reopen for a right eye disorder must, 
therefore, be denied.


ORDER

New and material evidence not having been received, the 
Veteran's claim for service connection for a right eye 
disorder is not reopened.




REMAND

The Board finds that further development is necessary prior 
to adjudicating the Veteran's claims for service connection 
for a left knee disorder and residuals of cold weather 
injuries to the hands and feet.

Initially the Board notes that, at the July 2008 hearing, the 
Veteran testified that he has worked for the U.S. Post Office 
for at least 28 years, and it was during that time that he 
had arthroscopic surgery on his knees.  He also testified 
that, due to residuals of cold weather injuries to his hands, 
he has had difficulties performing his duties at the Post 
Office.  The Board thinks it is highly likely that there 
would be work-related medical and/or personnel records that 
may be relevant to the Veteran's service connection claims.  
Thus, on remand, efforts should be made to obtain those 
records from the U.S. Postal Service.

Furthermore, as indicated, the Veteran testified that he has 
received treatment for his left knee disorder, including 
having arthroscopic surgery.  The Veteran and his spouse also 
testified that the Veteran continues to have pain in the left 
knee with limitation of motion.  The Veteran has not, 
however, provided VA with any medical evidence supporting 
that he has a current left knee disability.  Thus, on remand, 
the Veteran should be contacted and asked to identify the 
medical care providers who have treated him for his left knee 
disorder and to provide the necessary release forms for VA to 
obtain the identified records.  

After conducting all necessary development for the additional 
evidence just discussed, the Veteran should be scheduled for 
VA examinations related to his claims for service connection 
for a left knee disorder and residuals of cold injuries to 
the hands and feet.  Examinations are needed as the Veteran 
has provided sufficient evidence (his and his spouse's lay 
testimony) to at least indicate that the Veteran has current 
disability related to his left knee and his hands and feet 
that may be related to injuries incurred in service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the examination for a left knee disorder, the 
examiner should be requested to provide a diagnosis of any 
present left knee disorder and a medical opinion as to its 
etiology.  The Veteran claims that his current left knee 
disorder is related to an injury received while playing 
football in which he slammed his knee on the ground busting 
it open.  He has stated that the laceration caused by this 
injury required stitches and dressing.  The Board notes that, 
although the service treatment records are silent as to any 
left knee injury, there is a treatment note dated July 2, 
1976, that indicates the Veteran was seen for a dressing 
change for a six inch laceration.  

With regard to the examination for residuals of cold weather 
injuries, the examiner should be requested to set forth each 
separate and distinct disorders found of the hands or the 
feet, and to provide an opinion as to whether the present 
disorders are related to cold weather injuries as described 
by the Veteran.  The Veteran claims that he suffered cold 
injuries to his hands and feet while out on field training 
after first getting to Korea in January 1976.  He testified 
that his hands and feet felt like they were a block of ice, 
and they hurt badly.  He also said that it looked like he had 
burned the tips of his fingers and his toes.  He was 
reportedly told by the medic he saw that he had premature 
frostbite.  The Board notes that the Veteran's DD 214 shows 
he was stationed in Korea from January 1976 to February 1977, 
and he was assigned to an infantry division with a military 
occupational specialty of Heavy Antiarmor Weapon Crewman.  In 
rendering an opinion, the examiner must take into account the 
Veteran's reported history in light of the circumstances 
surrounding his service despite the absence of any notation 
of treatment for cold weather injuries in service.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any 
relevant personnel and medical records related to 
the Veteran's employment with the United States 
Postal Service.  The Veteran is advised that VA is 
only obligated to obtain records for which 
necessary releases are provided.

2.  Contact the Veteran and ask him to identify 
all medical care providers, VA or non-VA, whom 
have treated him for his left knee disorder.  He 
should be requested to complete a release form 
authorizing VA to obtain the treatment records of 
any private medical care providers identified.  
The Veteran should be advised that, in lieu of 
submitting a completed release form, he can submit 
private medical treatment records directly to VA 
himself.  If the Veteran provides completed 
release forms, then the medical records identified 
should be requested.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  The 
Veteran and his representative should be notified 
of unsuccessful efforts in this regard and 
afforded an opportunity to submit the identified 
records.

3.  After obtaining any additional evidence 
discussed above, schedule the Veteran for VA 
examinations related to his claims for service 
connection for a left knee disorder and residuals 
of cold injuries to the hands and feet.  The 
claims file must be provided to and reviewed by 
each examiner, who must indicate in his/her report 
that said review has been accomplished.

Joints Exam - After conducting all necessary 
diagnostic testing and examining the Veteran, the 
examiner should render a diagnosis of any left 
knee disorder present and render an opinion as to 
whether it is at least as likely as not (i.e., at 
least a 50 percent probability) that any current 
left knee disorder is related to any disease or 
injury incurred during service, specifically 
whether it is related to an injury of the left 
knee that the Veteran incurred while playing 
football in June or July 1978 that caused a 
laceration to the knee.

Cold Injuries Exam - After conducting all 
necessary diagnostic testing and examining the 
Veteran, the examiner should set forth any and all 
disorders the Veteran has related to his hands and 
feet that could be residuals from cold weather 
injuries and render an opinion as to whether it is 
at least as likely as not (i.e., at least a 50 
percent probability) that any current residuals of 
cold injuries of the hands and feet are related to 
any cold weather injuries incurred during service.  
Specifically the examiner should consider whether 
the cold weather injuries reported by the Veteran 
are consistent with the circumstances of his 
service in Korea from January 1976 to February 
1977 notwithstanding the absences of any notation 
of treatment for cold weather injuries in the 
service treatment records.

4.  Thereafter, the Veteran's claims should be 
readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


